Matter of Sudbrink v Garguilo (2021 NY Slip Op 04554)





Matter of Sudbrink v Garguilo


2021 NY Slip Op 04554


Decided on July 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
BETSY BARROS
VALERIE BRATHWAITE NELSON
DEBORAH A. DOWLING, JJ.


2020-01835

[*1]In the Matter of Michael Sudbrink, petitioner,
vJerry Garguilo, etc., et al., respondents.
 


Letitia James, Attorney General, New York, NY (Theodore D. Sklar of counsel), for respondent Jerry Garguilo.
Timothy D. Sini, District Attorney, Riverhead, NY (Alfred Croce of counsel), for respondent Suffolk County District Attorney.
Zev Goldstein, Monsey, NY, for petitioner.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Jerry Garguilo, an Associate Justice of the Appellate Term, 9th and 10th Judicial Districts, to grant the petitioner's application for a certificate granting leave to appeal to the Appellate Term, 9th and 10th Judicial Districts, from an order of the Justice Court of the Village of Babylon, Suffolk County, dated July 17, 2019.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
The petitioner's remaining contention is without merit.
RIVERA, J.P., BARROS, BRATHWAITE NELSON and DOWLING, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court